Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 10-12, the use of the language “wherein at least one …driver” is vague and indefinite. It is unclear to the examiner how one of the visual reference points can be both depicted by the image and the driver at the same time. Thus, the metes and bounds of the claim is unclear.
	In claim 19, line 8, “the driver” lacks proper antecedent basis.
	In claim 19, line 10, the use of the language “a driver” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the driver of claim 19, line 8 or to so other driver. Thus, the metes and bounds of the claim is unclear.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 3-5, 7-14, 16-21 and 23-25 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (WO 2011/030958).
Cho et al discloses a mirror system for use in a vehicle comprising a frame (13); a mirror (10, 20) articulable relative to the frame; a camera (110); an actuator (320) capable of adjusting an orientation of the mirror (see figures 1, 3 and 5); and control circuitry (200) electronically coupled to the camera and to the actuator (see Fig. 2), the control circuitry to receive image data indicative of an image from the camera, determine a target orientation of the mirror that provides a driver of the vehicle with a desired field of view based on two or more visual reference points [(EL1, EL2),(EL10, ER10)], wherein at least one of the visual reference points is depicted in the image, and the other of the visual reference points is on the driver, and cause the actuator to position the mirror based on the target orientation (see page 10, line 31 to page 11, line 32 along with figures 1, 3 and 6), wherein the control circuitry is further to determine the orientation of the mirror such that a threshold portion of the vehicle appears in the driver's field of view from the mirror (see figures 5 and 6), wherein the mirror is one of a side view mirror or a rear view mirror (see figures 3, 5 and 6), wherein the desired field of view comprises a portion of a side of the vehicle therein (see figures 5 and 6), wherein the control circuitry is further to identify a face of the driver depicted in the image, and determine the visual reference point on the driver from one or more locations on the face of the driver (see page 6, lines 31-33 along with Fig. 3), wherein the control circuitry is further to determine the target orientation of the mirror without using a neural network, wherein the control circuitry inherently imparts the actuator to position the mirror in response to a position of the driver that is maintained for at least a predetermined period of time in order to the system provide automatic adjustment and wherein the control circuitry inherently imparts parallel processing circuitry to process/determine the orientation of the mirror (see figures 1 and 2).  Note figures 1, and 3, 5 and 6 along with the associated description thereof.
As to the method limitations of claims 10-14 and 16-18, the mirror system of Cho et al in its normal and usual operation would inherently perform the method claimed.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al Cho et al (WO 2011/030958).
	Cho et al discloses all of the subject matter claimed, note the above explanation, except for the camera being coupled to the frame of a mirror assembly.
The examiner takes Official Notice that is well known to couple a camera to a frame of a  mirror assembly in the same field of endeavor for the purpose of monitoring the head, face or eyes of a driver and/or a particular blind spot of interest about a vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a frame of a mirror assembly of Cho et al to include a camera, as commonly used and employed in the mirror art, in order to monitor the head, face or eyes of a driver and/or a particular blind spot of interest about a vehicle.
8.	Claims 6 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
September 24, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872